Citation Nr: 1503666	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-22 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas

THE ISSUE

Entitlement to a total disability rating based rating upon individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active duty service from December 1964 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, in pertinent part, denied the Veteran's claim for TDIU.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing. A hearing transcript has been associated with the claims file.

In March 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDING OF FACT

The opinion from the Director, Compensation Service, that the Veteran is not precluded from following a substantially gainful occupation due to his service-connected lung disability, bilateral hearing loss, and tinnitus is based on a complete and accurate factual foundation.  


CONCLUSION OF LAW

Referral for a new opinion from the Director, Compensation Service, on the question of whether the Veteran is precluded from following a substantially gainful occupation due to his service-connected lung disability, bilateral hearing loss, and tinnitus is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes a July 2009 evidentiary development letter in which the RO advised the appellant of the evidence needed to substantiate his claim of entitlement to a TDIU.  The appellant was advised in this letter of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's VA medical records, his private medical records, and his Social Security Administration (SSA) records.

The RO arranged for the Veteran to undergo VA examinations in connection with his service-connected lung disability, hearing loss, and tinnitus claims in April 2008, and he underwent QTC examinations for these claims in August 2009.  In April 2014, the Veteran's claims file was sent to a VA examiner to obtain an opinion concerning the effect that the Veteran's service-connected disabilities have on his ability to work.  The Board finds that the resulting reports are adequate for the purpose of determining entitlement to an extraschedular TDIU.  The April 2008 examiners elicited from the Veteran his history of complaints and symptoms, and the examination reports provide pertinent clinical findings detailing the results of the examinations to allow for effective evaluation of the Veteran's extraschedular TDIU claim by the Director, Compensation Service.  The April 2014 opinion demonstrates review of the record and explains the basis for its opinion through citation to the facts of the Veteran's case.  For these reasons, the Board concludes that the reports in this case provide an adequate basis for a decision.

During the February 2013 Board hearing, the undersigned explained the issue for which the hearing was being conducted and asked questions designed to elicit information relevant to that claim.  These actions provided an opportunity for the appellant to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2014).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent. 38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted to the Director, Compensation Service, for extraschedular consideration.

In the case at hand, the Veteran claimed entitlement to a TDIU in June 2008.  Throughout the appeals period, the Veteran has been in receipt of a combined 40 percent rating.  This rating consists of a 30 percent rating for interstitial lung disease, a 10 percent rating for bilateral sensorineural hearing loss, and a 10 percent rating for tinnitus.  As noted in the March 2014 Board remand, the Veteran's current, combined 40 percent rating is not sufficient to meet the minimal schedular standards for TDIU.  See 38 C.F.R. § 4.16(a).  The Board found it necessary to remand this claim in order to obtain an opinion on the effects the Veteran's service-connected disabilities have on his ability to work.  The Board also instructed that, on remand, the Appeals Management Center (AMC) should consider whether the procedures of  38 C.F.R. § 4.16(b) are invoked to warrant the submission of this case to the Director, Compensation Service, for extraschedular consideration.  On remand, the requested opinion was obtained and the case has been returned to the Board. 

Following the requested development, which will be described and discussed below, a September 2014 decision from the AMC found that entitlement to TDIU under 38 C.F.R. § 4.16(b) was not warranted.  Following discussion of the evidence described below, the AMC determined that "[t]he totality of the evidence does not support the contention that the Veteran's service connected disabilities are so exceptional or unusual, as to render the use of the regular rating schedule standards impractical.  Therefore, entitlement to an extra-schedular evaluation is denied."  It also determined that the Veteran's claim should be submitted to the Director, Compensation Service, for extraschedular consideration under 38 C.F.R. § 4.16(b).

The Director of Compensation Service issued an Advisory Opinion in December 2014.  He noted that the Veteran is service connected for interstitial lung disease at 30 percent, bilateral hearing loss at 10 percent, and tinnitus at 10 percent for a combined evaluation of 40 percent.  He noted that the record reflects the Veteran has not been gainfully employed since September 2001.  He cited to an April 2014 VA examination report in which the examiner "states that it is less likely than not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities."  He noted the pulmonary function test  (PFT) results on an August 2009 QTC examination, with 79 percent Forced Vital Capacity (FVC), 60 percent Forced Expiratory Volume in One Second (FEV-1), and 61 percent FEV1/FVC.  The Director opined that "[t]he AMC correctly states that the record when considering the totality of the evidence does not support criteria for an extra-scheduler finding of unemployability."  He observed that "[t]he opinion is unequivocal when it states that the Veteran is not unemployable," and he noted that "[e]vidence indicates that the severity of interstitial disease is less than severe."  He found that "[t]here is no evidence that the Veteran is unemployable under any circumstances.  Therefore, this Service concurs with the finding that an extra-scheduler entitlement for TDIU is not warranted."  

This case has now been returned to the Board for further review.  Significantly, VA's General Counsel has recently issued a "Secretary's Supplemental Memorandum of Law" as a brief filed in a separate matter currently pending before the Court in the case of Wages v. McDonald (Vet. App. No. 13-2694).  In that matter, the Court asked for supplemental briefing on the role of Board Judges in reviewing determinations referred to the Director of Compensation under 38 C.F.R. § 4.16(b).  Although the VA General Counsel's response brief/memorandum of law in that matter is not formally a precedential opinion, the Board finds that at this time it is only appropriate to engage in review of the determination of the Director of Compensation under 38 C.F.R. § 4.16(b) in this case in a manner that conforms to guidance provided by VA's General Counsel.

In the response brief/memorandum of law, VA General Counsel articulated the following:

The Board of Veterans' Appeals (Board) provides de novo review of factual determinations and the application of law to the facts.  The Board does not make policy determinations or issue authoritative interpretations of law.  Thus, while it may determine whether a decision by the Director was based upon accurate facts, it cannot review the Director's policy determinations or decisions committed to his discretion.  A determination by the Director is therefore not evidence but a decision that is subject to review only as to the accuracy of its factual predicate.

VA General Counsel's response brief/memorandum of law explains, in detail, the legal reasoning behind the asserted interpretation of 38 C.F.R. § 4.16.  In sum, VA's General Counsel explained:

Given the statistical improbability that an individual veteran will be unemployable by reason of service connected disabilities where his disabilities are not otherwise rated as severe under the rating schedule based on the statistical mean, a heightened level of review and exercise of judgment must be applied to awards made under subsection (b) and a legitimate interest is served by delegating the authority to make such awards to a single entity within VA.

The regulation mandates that it is the Director who must provide the requisite scrutiny and exercise of judgment in such cases....  [I]t would render the referral requirement entirely unnecessary and superfluous if the Board  -whom in order to make the referral in the first place has to find a veteran unemployable - were later permitted to simply disregard the Director's determination or entirely re-adjudicate the matter.  By delegating to the Director the responsibility of assessing the merits of an extraschedular TDIU evaluation under § 4.16(b), the Secretary is preserving the agency's discretion to award this exclusive benefit in a uniform and consistent manner and to effectuate the policy of the department ....

The VA General Counsel further explained the scope of the Board's review of the matter following the issuance of a determination the by Director of Compensation under 38 C.F.R. § 4.16(b):

Although the Director's determination of whether to award TDIU under 4.16(b) is subject to deference by the Board, to the extent that the Director's determination is incorporated into a rating decision and appealed to the Board, the Board must conduct a de novo review of the record to assess the factual foundation relied upon by the Director to determine whether it is complete and accurate by, for example, interpreting the evidence, assigning to it probative weight and addressing any conflicting evidence either relied on by the Director or submitted subsequent to his determination.  38 U.S.C. § 7261(a)(4); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).  If the Board finds that the Director's factual foundation is prejudicially flawed, it may no longer defer to that assessment and should remand the matter to the agency to procure a new assessment based on the facts that it finds are established by the record.  Beyond that, however, if the Board finds that the Director's assessment is based on the correct facts, it must defer to that assessment.  This preserves the veteran's right to review by the Board under 38 U.S.C. § 7104(a) insofar as the Board can review the propriety of the rating board's decision not to refer a claim for extraschedular consideration as well as the factual predicate of the Director's determination in the event of initial referral....

A decision by the Director whether to award TDIU under subsection (b) is a determination made by the Director in the exercise of his discretion.  This decision, itself, is therefore not evidence but a reflection of the Director's judgment as to the effectuation of the Department's policy under the regulation.

In short, the Director's December 2014 advisory opinion in the case at hand serves as a decision, not merely a piece of evidence to be weighed by the Board in reaching its own conclusion.  In performing its appellate review of the Director's decision, "the Board must conduct a de novo review of the record to assess the factual foundation relied upon by the Director to determine whether it is complete and accurate."  This review will involve "interpreting the evidence, assigning to it probative weight and addressing any conflicting evidence either relied on by the Director or submitted subsequent to his determination."

Turning to the relevant evidence of record, the record contains an August 2004 Disability Determination and Transmittal from the Social Security Administration reflecting that the Veteran was granted disability benefits.  It reflects that the Veteran's disability began on April 1, 2004, and notes a primary diagnosis of abdominal aorta aneurysm and a secondary diagnosis of major depressive disorder.  

Private medical records reflect that the Veteran underwent hospitalization from July to August 2007.  He was admitted to the hospital with three days of shortness of breath and cough with occasional fever and sweats.  He had been diagnosed with chronic obstructive pulmonary disease (COPD) but had never been hospitalized for this condition.  At the time of his admission, he was on Advair, Spiriva, and nebulizer treatments.  It was noted that he smoked three packs of cigarettes per day.  A chest PA and lateral x-ray report showed mild interstitial infiltrates were present bilaterally and that there were no pleural effusions.  A July 19 portable chest x-ray showed diffuse interstitial and alveolar infiltrates and/or edema remain.  A July 20 portable chest x-ray showed continued minimal cardiomegaly with bilateral pulmonary vascular congestion and diffuse interstitial edema appearing similar to the day before.  A July 22 portable chest x-ray showed progressive interstitial edema, while there was little change on July 23.  A July 24 portable chest x-ray showed bilateral interstitial and alveolar infiltrates, increased since the prior study.  Ventilation looked slightly improved on a July 25 study.

A December 2007 VA medical record notes that the Veteran denied shortness of breath, fever, nausea or vomiting, and chest pain.  On examination, his chest was clear to auscultation bilaterally, and no crackles were noted.  It noted that the Veteran's upper respiratory symptoms were improving and that he should continue taking Guaifenesin for his cough.  An assessment of asbestosis was listed, with reports of positive imaging in the past but current x-rays normal.  There was uncertainty about whether this contributed to the history of respiratory failure.  

Another December 2007 VA medical record notes that the Veteran can walk one mile without difficulty and can walk up one flight of stairs.  He denied chest pain and shortness of breath.  It was noted that he has smoked a pack of cigarettes per day for 20 to 30 years, that he had worked in a warehouse, he had been hospitalized for pneumonia, and that he had a three or four day history of productive cough.  On examination, the Veteran's chest was clear to auscultation bilaterally.  There was a mildly prolonged expiratory phase.  There was no egophony or dullness to percussion.  The assessment was upper respiratory infection, likely viral, and that, given the Veteran's asbestos and tobacco history, likely COPD.  He was prescribed Guaifenesin.

An April 2008 VA audio examination report notes that the Veteran cannot hear people talk and has difficulty watching television.  Based on diagnostic testing, the examiner diagnosed right ear normal hearing to 1000 Hertz, mild to severe sensorineural hearing loss above 1000 Hertz, and normal middle ear function.  He also diagnosed left ear normal hearing to 1000 Hertz, mild to moderately severe sensorineural hearing loss above 1000 Hertz, and normal middle ear function.

An April 2008 VA pulmonary examination report notes that, after discharge from service, the Veteran worked his entire career in warehousing and states that he retired in 2001.  It was noted that he smokes a half of a pack of cigarettes per day.  In 2007, he was hospitalized for one month, during which he spent part of the time on a ventilator.  The Veteran reported he had gained 60 pounds in the last year.  He denied cough, expectoration, or hemoptysis.  He reported that he does not use any medication or inhalers for his lungs, and he does not use any oxygen.  There was no history of trauma to the respiratory system, respiratory system neoplasm, pneumothorax, empyema, asthma, cough, hemoptysis, wheezing, dyspnea, anorexia, chest pain, swelling, respiratory failure, fever, or incapacitation.  There were no abnormal respiratory findings on examination and no conditions that may be associated with pulmonary restrictive disease.  

A PFT revealed that spirometry and lung volumes were within normal limits and that diffusing capacity was mildly reduced.  Chest x-rays revealed no acute disease process in the chest.  The lungs were clear, and there was no pleural effusion.  Heart size, pulmonary vasculature, and mediastinum were normal.  The examiner diagnosed interstitial respiratory disease and noted that the Veteran was not employed and that this problem has no effect on his usual daily activities.  Based on review of a 2007 CT scan of the Veteran's chest, and of his recent x-ray, the examiner was unable to make a diagnosis of asbestosis.  Based on the CT of the Veteran's chest, the examiner determined that the Veteran has interstitial lung disease, mild.  

The Veteran's TDIU claim first appears in a June 2008 notice of disagreement with disability ratings that were assigned for his interstitial lung disease and bilateral sensorineural hearing loss.  At that time, he reported that, because of these disabilities, he has "been unable to obtain nor maintain any type of gainful employment."  

A December 2008 VA medical record notes that the Veteran has smoked one pack of cigarettes per day for 50 years.  He reported that he has felt constant tiredness for the past 10 years, which he attributed to asbestosis.  On examination, the Veteran's chest was clear to auscultation bilaterally.  VA medical records routinely reflect that the Veteran has been Guaifenesin to loosen chest secretions.  

A March 2009 VA medical record notes that the Veteran's chest was clear to auscultation bilaterally, and there was no chest pain or shortness of breath.  

In August 2009, he submitted a completed VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability."  On this form, he reported that his service-connected lung and hearing disabilities prevent him from securing or following any substantially gainful occupation.  He also reported that his disability began affecting his full-time employment on September 1, 2001, which was also the date on which he last worked full-time and the date on which he became too disabled to work.  He reported that he performed warehouse work full-time for the same employer from January 1971 to September 2001, and that he had lost 120 days from work due to illness during that period.  He reported that he left that job because of his disability, that he does not receive disability retirement benefits, and that he has not tried to obtain employment since he became too disabled to work.  He reported that his highest level of education was eighth grade and that he has not had any other education or training.

An August 2009 QTC examination report for interstitial lung disease notes that the Veteran has been diagnosed with interstitial lung disease associated with asbestos, and that this condition has existed since 1965.  It was noted that the Veteran had lost 45 pounds over the past two years.  Due to his respiratory condition, he has loss of appetite, hemoptysis, a cough with purulent sputum, orthopnea, and shortness of breath at rest.  He does not experience daily cough with blood-tinged sputum.  He reported suffering from chronic coughs with throwing up and spitting blood, that any physical activities cause shortness of breath, and that he can lay down and still feel shortness of breath that can lead to fainting.  He denied asthma attacks.  He reported that he contracts infection easily from his respiratory condition, which requires antibiotics almost constantly.  When he has an infection, he requires bed rest and treatment by a physician as often as one time per month, lasting for seven days.  He has had no episodes of respiratory failure requiring respiration assistance from a machine.  He does not require the use of outpatient oxygen therapy.  He also reported that he uses over the counter inhalers.  He reported that his asbestos exposure in service led to coughing, shortness of breath, chest pain, and coughing up blood.  He reported that he is unable to work due to his interstitial lung disease.  He reported he cannot do anything physical without running out of breath, chronic coughing, shortness of breath, and feeling weak like he will faint.  

On examination, breath sounds were symmetric.  There were no rhonchi or rales.  Expiratory phase was within normal limits.  A PFT was performed, with the examiner noting that the Veteran provided good effort.  He noted that FEV-1 more accurately reflects the severity of the Veteran's condition.  The Veteran's before bronchodilator FEV-1 was 75 percent predicted and was 62 percent predicted post-bronchodilator.  He found the results of the post-bronchodilator inhalation to be aberrant.  The examiner noted a discrepancy between the PFT findings and the clinical examination, as clinical examination revealed normal breath sounds with no indication of obstruction or infiltrates.  

The examiner diagnosed interstitial lung disease, active.  The subjective factors were shortness of breath with exertion, chronic cough, and fatigue.  The objective factors were PFT results and observed shortness of breath.  He did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon monoxide retention.  

When asked to describe the Veteran's functional impairment and the effect that impairment has on the Veteran's ability to perform physical and sedentary activities of employment, the examiner stated that the Veteran is unable to perform any physical activities that require exertion.  He noted that some strictly sedentary activities might be possible, or if very limited ambulation is involved.  He noted that the effect of the condition on the Veteran's usual occupation is that he is not working, and that the effect of the condition on the Veteran's daily activity is that he reportedly cannot perform any activities without running out of breath.  

An August 2009 QTC examination report for hearing loss and tinnitus notes that the Veteran reported difficulty hearing normal conversational speech.  Following interview and examination, the examiner diagnosed moderate sensorineural hearing loss bilaterally.  She opined that the Veteran's hearing loss impairment does not affect his ability to perform physical and sedentary activities of employment.

An August 2009 VA medical record notes that the Veteran does some exercise but that he has dyspnea, and that he had quit smoking three months ago.  His chest was clear to auscultation bilaterally.  

In the November 2009 notice of disagreement, the Veteran reported that he cannot breathe when doing the least physical activities, as he runs out of breath.  He begins wheezing and choking because he cannot catch his breath when performing minimal exertion.  He stated that his service-connected medical condition precludes any type of gainful employment.

An October 2010 VA medical record notes that the Veteran walks one mile per day and had quit smoking one year and three months ago.  He denied chest pain or shortness of breath.  His chest was clear to auscultation bilaterally.

A February 2012 VA medical record notes that the Veteran woke up with a cough and some white productive sputum.  On examination, his chest was clear to auscultation and percussion, and there were no crackles or wheezes.  

In his August 2012 substantive appeal, the Veteran reported that he is unable to perform any physical activities that require exertion but that "some strictly sedentary activities might be possible."  He wondered who would hire him with these service-connected disabilities, "or much less take a chance with their company insurances."  He asserted "with all these military induced disabilities and age that all I am for anyone prospective employer is a liability and not an asset."  

An October 2012 VA medical record notes that the Veteran walks three miles per day.  On examination, his chest was clear to auscultation and percussion, and there were no crackles or wheezes.  

At his February 2013 Board hearing, the Veteran's accredited representative elaborated on the argument that the Veteran made on his substantive appeal form.  He noted that Texas is a hire and fire at will state and that the Veteran's service-connected disabilities put him at a disadvantage when unemployment is so high and there are so many applicants looking for work.  He noted the increased difficulty in finding a job that would not require lifting or walking any distances.  He also noted that they had been informed by an employment representative for one of the service institutions that there is no job that the Veteran would be capable of getting "because of the liability that the employer would get simply by bringing him on the payroll.  If his condition worsened once he was assigned to an employer, the employer would assume that liability for his health condition."  They were also informed that "the insurability aspect of being able to have any kind of job insurance once he came to work for someone would raise their insurance overall for the whole company."  They were also told that "there may be a possibility for a federal job, but there are so many healthy veterans now who are in line to take all of these small sedentary positions that he would not even be considered for one of them."

The Veteran testified that he cannot do any physical activity around his house, such as chores.  He noted that "I take the garbage out twice a week with a little roller.  I can't even walk around the block without constantly sitting down...."  He also reported he cannot attend his grandchildren's functions, such as football games, because he loses his breath trying to walk up the stadium steps.  

In terms of employment history, he testified that "I worked at an aluminum can factory for 32 years making aluminum cans, and I drove a forklift in the warehouse."  He also reported that he got through eighth grade in school but that he passed his GED (but that his score was such that it would not count in his home state of Kansas).  He reported that his employment involved constant physical activity and that he retired after 32 years because "[t]hey shut the plant down and moved it to another state and let us have retirement."  He was given no opportunity to transfer with the plant.  

A June 2013 VA medical record again notes that the Veteran walks three miles per day.  On examination, his chest was clear to auscultation and percussion, and there were no crackles or wheezes.  It was noted that the Veteran had quit smoking last month.  

In April 2014, the Veteran's claims file was sent to a VA examiner for review and an opinion on the impact that the Veteran's service-connected disabilities have on his employability.  The April 2014 VA opinion reflects review of the claims file.  The examiner noted that the Veteran was a boilermaker and machinist's mate in service and that, post service, he made aluminum cans and drove a forklift in a warehouse.  He retired in 2001 because the plant closed and relocated out of state.  She noted that the Veteran's past medical history is significant for bilateral sensorineural hearing loss, tinnitus, asbestosis, interstitial lung disease, COPD, tobacco use, COPD exacerbation, pneumonia, alcohol abuse and acute alcohol withdrawal syndrome, smokers' polycythemia, coronary artery disease status post abdominal aortic aneurysm in approximately 2005, diabetes mellitus type II, cervical injury in 1985 requiring surgical stabilization and discectomy, hypertension, pulmonary vascular disease, and bipolar disorder.  It was noted that the Veteran's tobacco use was reported as starting in 1961, with reported use varying from one-half to three packs of cigarettes per day.  A primary care physician's note indicated the Veteran discontinued tobacco use around 2010.  She noted that a 2001 occupational lung disease examination reported readings consistent with mild pulmonary asbestosis.  The examiner listed the Veteran's PFT readings and noted that the "Veteran was assessed as having 'mild isolated reduction in diffusion capacity with low normal lung volumes and normal spirometry.'"  The examination report also contains a detailed description of the evidence that is described above.  

The examiner opined that it is less likely than not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Her rationale was that, while Veteran has subjectively reported worsening of his service connected respiratory condition, there is no objective documentation of the worsening of any respiratory condition.  She noted that, on the contrary, the Veteran's functional capacity appears to have improved, and she noted that he quit smoking in 2010.  She noted the Veteran's increasing exercise tolerance as reflected in his VA medical records, and noted that his medical records reflect only rare respiratory complaints and that he has not required pulmonary medications or further hospitalization since 2007.  She noted that the most recent chest x-ray and CT available were both normal.  She noted that PFTs from 2001 and 2009 revealed normal spirometry, while 2009 PFTs were described as "aberrant."  She noted that there is no evidence that the Veteran has complained of worsening of his hearing loss or tinnitus, either subjectively or objectively.  

At the outset of this analysis, the Board must emphasize that it cannot grant a claim for TDIU on an extraschedular basis.  Moreover, it may not decide that the Director's opinion is inadequate merely because it may disagree with his reasoning.  Rather, the scope of its review of this claim must be limited to whether the Director's determination is based on a complete and accurate factual foundation.  To this end, the Board will lay out the factual determinations that the Director has made in his decision and will evaluate the accuracy of these assertions.  If the Board finds that the Director has relied on an incomplete or inaccurate factual determination, then it must remand this claim to procure a new assessment from the Director based on the facts that the Board has found to have been established by the record.

The Director's first factual determination reads as follows:  "The Veteran is service connected for: interstitial lung disease at 30 percent; bilateral hearing loss at 10 percent; and tinnitus at 10 percent.  The combined evaluation is 40 percent."  The Board finds that this is a correct assessment of the Veteran's service-connected disabilities throughout the period that is contemplated by this appeal, as reflected in the most recent (November 2009) rating decision of record.  When combined under 38 C.F.R. § 4.25, they result in a rating of 40 percent, which does not satisfy the criteria for consideration of a schedular TDIU under 38 C.F.R. § 4.16(a).  The AMC determined that referral for an extraschedular TDIU consideration under 38 C.F.R. § 4.16(b) was warranted.

Second, the Director stated the following: "The record indicates that the Veteran has not been gainfully employed since September 2001."  Again, the Board's review of the evidence of record supports this factual determination.  The Veteran reported on his August 2009 VA Form 21-8940 application for TDIU benefits that he left this job on September 1, 2001.  He has consistently reported that he had worked in a warehouse for 30 years and that he stopped working there in 2001, and there is no contradictory evidence of record.  The Board thus finds that the facts support the Director's conclusion that the Veteran last worked in September 2001.  

Third, the Director asserted the following: "A VA examination dated April 29, 2014, has a medical opinion which states that it is less likely than not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service connected disabilities."  This opinion was obtained following the Board's March 2014 remand for the express purpose of determining "what effect [the] veteran's service-connected disabilities have on his ability to work."  The Board finds that the Director's characterization of the April 2014 opinion is factually accurate.  

Fourth, the Director stated the following: "Pulmonary function tests showed results; 79% FVC, 60% FEV1, and 61% FEV1/FVC."  The Board notes that this statement was made in conjunction with the Director's description of the April 2014 VA opinion.  However, the Board notes that the April 2014 opinion itself has mistranscribed the findings of the August 2009 QTC examination.  The April 2014 VA examiner, and the Director, mistranscribed the FEV-1 reading as 60 percent predicted rather than as 62 percent predicted.  The Board has considered whether this discrepancy produces a prejudicially-flawed inaccurate factual foundation on which the Director based his decision.  The Board finds, however, that the April 2014 VA examiner's inadvertent inclusion of an FEV-1 score of 60 percent predicted rather than the 62 percent predicted that actually appears in the August 2009 QTC examination report does not render the Director's factual foundation prejudicially flawed.  

The Veteran's interstitial lung disease is rated as asbestosis and is assigned a 30 percent rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6833.  Diagnostic Codes 6825 through 6833 direct that the disability at issue be rated pursuant to a General Rating Formula for Interstitial Lung Disease.  The General Rating Formula assigns ratings based on Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO(SB)) and FVC.  Diagnostic Codes 6840 through 6845, under the General Rating Formula for Restrictive Lung Disease, assign a 30 percent rating for FEV-1 of 56 to 70 percent predicted.  Thus, even if VA were to rate the Veteran's interstitial lung disease as a restrictive lung disease rather than as interstitial lung disease, the difference between 60 percent predicted and 62 percent predicted would not result in a change in the schedular rating that would be assigned for the Veteran's lung disability.  Furthermore, the Board notes that the mistranscription of 60 percent predicted rather than 62 percent predicted is actually more favorable to the Veteran.  Therefore, even if the mistranscription were determined to have had a material effect on VA's evaluation of the Veteran's lung disability, any misunderstanding would err in the Veteran's favor.  In light of the above, the Board finds that the misstatement of the FEV-1 reading does not render the Director's factual foundation prejudicially flawed. 

The Director's fifth assertion of fact in his December 2014 opinion is the following: "The [AMC] opinion is unequivocal when it states that the Veteran is not unemployable."  This statement refers to the September 2014 AMC opinion on the specific question of whether the Veteran is unemployable due to service-connected disabilities under 38 C.F.R. § 4.16(b).  The Board finds that the Director's statement is factually supported by the following assertion in the AMC opinion: "The totality of the evidence does not support the contention that the Veteran's service connected disabilities are so exceptional or unusual, as to render the use of the regular rating schedule standards impractical.  Therefore, entitlement to an extra-schedular evaluation is denied."  This statement represents an unequivocal conclusion on the part of the AMC that the Veteran is not unemployable due to his service-connected interstitial lung disease, hearing loss, and tinnitus.  

Sixth, the Director states the following: "Evidence indicates that the severity of interstitial disease is less than severe."  The Board finds that the record contains evidence from around the time of the Veteran's June 2008 claim to the present that provides factual support to this assertion.  The April 2008 VA pulmonary examination report notes that the Veteran does not use any medication, inhalers, or oxygen for his lungs; no abnormal respiratory findings were noted on examination; and that PFT revealed spirometry and lung volumes were within normal limits and that diffusing capacity was mildly reduced.  The examiner determined that the Veteran's interstitial respiratory disease had no effect on his usual daily activities and, based on the CT of the Veteran's chest, determined that the Veteran had interstitial lung disease, mild.  

Furthermore, VA medical records dated in December 2007, December 2008, March 2009, August 2009, October 2010, February 2012, October 2012, and June 2013 note that the Veteran's chest was clear to auscultation bilaterally.  Records dated in December 2007, March 2009, and October 2010 note that the Veteran had no chest pain or shortness of breath.  Records dated in February 2012, October 2012, and June 2013 note that there were no crackles or wheezes on examination.  Records dated in October 2012 and June 2013 note that the Veteran's chest was clear to percussion.  December 2007 and October 2010 VA medical records note that the Veteran walks one mile per day.  VA medical records dated in October 2012 and June 2013 reflect that the Veteran reported he walks three miles per day.

In addition, the April 2014 VA opinion noted that, while Veteran has subjectively reported worsening of his service connected respiratory condition, there is no objective documentation of the worsening of any respiratory condition.  She noted that the Veteran's functional capacity appears to have improved, that he quit smoking in 2010, that his exercise tolerance had increased as reflected in his VA medical records, and that his medical records reflect only rare respiratory complaints and that he has not required pulmonary medications or further hospitalization since 2007.  She also noted that the most recent chest x-ray and CT available were both normal, and that PFTs from 2001 and 2009 revealed normal spirometry.

To the extent that it may be necessary to weigh the probative value of the evidence indicating that the Veteran's interstitial lung disease is less than severe against the evidence suggesting that his disability is of greater severity, the Board will now undertake such evaluation.

The VA medical records demonstrate that the Veteran's lungs were regularly examined and found to be clear of auscultation, percussion, crackles, and wheezes, and that the Veteran reported no chest pain or shortness of breath and that he was walking one to three miles per day.  The Board finds this evidence to be highly probative because it was elicited from the Veteran, either on examination or verbally from the Veteran himself, in the context of his seeking medical treatment.  

Turning to the examination reports, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The April 2008 and April 2014 VA examiners in this case are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The examiners thoroughly reviewed the claims file, as is evident by their detailed discussions of the pertinent evidence of record, and they supported their opinions through detailed discussion of the facts of the Veteran's case.  The April 2008 VA examination report clearly reflects physical examination and diagnostic testing of the Veteran and contains a detailed description of the findings on examination and testing.  The Board particularly notes that the April 2014 examiner provided support to her observation that, while the record contains the Veteran's subjective reports of worsening of his respiratory disability (including at his February 2013 Board hearing), the objective evidence of record contains no such documentation and, conversely, demonstrates improvement in his condition.  For these reasons, the Board finds that the April 2008 and April 2014 VA examination reports are highly probative evidence as to the severity of the Veteran's interstitial lung disability.  

The record also, however, contains evidence that the Veteran's interstitial lung disease is of more than mild severity.  This evidence consists of the August 2009 QTC lung examination report, the Veteran's February 2013 Board hearing testimony, and his written statements to VA.

In relevant part, the August 2009 QTC examination report for interstitial lung disease notes that the Veteran reported that, due to his respiratory condition, he has loss of appetite, hemoptysis, a cough with purulent sputum, orthopnea, and shortness of breath at rest.  He reported suffering from chronic coughs with throwing up and spitting blood, that any physical activities cause shortness of breath, and that he can lay down and still feel shortness of breath that can lead to fainting.  He reported that he contracts infection easily from his respiratory condition, which requires antibiotics almost constantly.  When he has an infection, he requires bed rest and treatment by a physician as often as one time per month, lasting for seven days.  He also reported that he uses over the counter inhalers.  He reported that he is unable to work due to his interstitial lung disease.  He reported he cannot do anything physical without running out of breath, chronic coughing, shortness of breath, and feeling weak like he will faint.  

When asked to describe the Veteran's functional impairment and the effect that impairment has on the Veteran's ability to perform physical and sedentary activities of employment, the examiner stated that the Veteran is unable to perform any physical activities that require exertion.  He noted that some strictly sedentary activities might be possible, or if very limited ambulation is involved.  He noted that the effect of the condition on the Veteran's usual occupation is that he is not working, and that the effect of the condition on the Veteran's daily activity is that he reportedly cannot perform any activities without running out of breath.  

The Board has considered this opinion, but must find that the examiner's conclusions are of severely diminished probative value.  The Board notes that the objective findings on examination do not support the examiner's conclusions with respect to the Veteran's impairment in employment and activities of daily living.  On examination, breath sounds were symmetric.  There were no rhonchi or rales.  Expiratory phase was within normal limits.  The Veteran's before bronchodilator FEV-1 was 75 percent predicted, while the 62 percent predicted post-bronchodilator reading was found to be aberrant.  The examiner noted a discrepancy between the PFT findings and the clinical examination, as clinical examination revealed normal breath sounds with no indication of obstruction or infiltrates.  He did not have any complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon monoxide retention.  The examiner did not explain how his findings on examination could be so severe as to preclude any physical activities that require exertion.  The Board further notes that there is no indication that the QTC examiner had access to the Veteran's claims file, so that he was unaware of any prior findings that were made on examination or of the Veteran's VA and private medical records.  These factors reduce the probative value of the examiner's opinion.

In addition, the Board finds that the QTC examiner's opinion appears to be overly reliant on the Veteran's own lay contentions of his impairment.  As will be discussed in more detail below, the Board finds that, while the Veteran is competent to describe difficulties breathing and to discuss how such symptoms impact his activities, these statements are not as credible, as they directly contradict the objective findings that have been repeatedly found on examination and are demonstrated in the Veteran's medical records.  For these reasons, the Board finds that the August 2009 QTC examiner's opinion concerning the severity of the Veteran's lung disability are severely diminished.

As noted above, the Board also finds that the Veteran's lay statements regarding the limitations caused by his lung disability are not credible in light of the contradictory statements and evidence contained in his medical records and April 2008 and April 2014 examination reports.  

Turning to the Veteran's lay statements themselves, on his August 2009 TDIU claim form, he reported that his service-connected lung and hearing disabilities prevent him from securing or following any substantially gainful occupation.  He reported that he became too disabled to work on September 1, 2001, and that he left that job because of his disability.  He reported that his highest level of education was eighth grade and that he has not had any other education or training.

As noted above, the Veteran reported to the August 2009 QTC examiner that, due to his respiratory condition, he has loss of appetite, hemoptysis, a cough with purulent sputum, orthopnea, and shortness of breath at rest.  He reported suffering from chronic coughs with throwing up and spitting blood, that any physical activities cause shortness of breath, and that he can lay down and still feel shortness of breath that can lead to fainting.  He reported that he contracts infection easily from his respiratory condition, which requires antibiotics almost constantly.  When he has an infection, he requires bed rest and treatment by a physician as often as one time per month, lasting for seven days.  He also reported that he uses over the counter inhalers.  He reported that he is unable to work due to his interstitial lung disease.  He reported he cannot do anything physical without running out of breath, chronic coughing, shortness of breath, and feeling weak like he will faint.  

In the November 2009 notice of disagreement, the Veteran reported that he cannot breathe when doing the least physical activities, as he runs out of breath.  He begins wheezing and choking because he cannot catch his breath when performing minimal exertion.  He stated that his service-connected medical condition precludes any type of gainful employment.

In his August 2012 substantive appeal, the Veteran reported that he is unable to perform any physical activities that require exertion but that "some strictly sedentary activities might be possible."  

At his February 2013 Board hearing, the Veteran testified that he cannot do any physical activity around his house, such as chores.  He noted that "I take the garbage out twice a week with a little roller. I can't even walk around the block without constantly sitting down...."  He also reported he cannot attend his grandchildren's functions, such as football games, because he loses his breath trying to walk up the stadium steps.  

In terms of employment history, he testified that "I worked at an aluminum can factory for 32 years making aluminum cans, and I drove a forklift in the warehouse."  He also reported that he got through eighth grade in school but that he passed his GED (but that his score was such that it would not count in his home state of Kansas).  He reported that his employment involved constant physical activity and that he retired after 32 years because "[t]hey shut the plant down and moved it to another state and let us have retirement."  He was given no opportunity to transfer with the plant.  

A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to report lay-observable symptoms such as coughing and shortness of breath associated with physical activity.  The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

In the case at hand, the Veteran has made several statements that essentially describe an inability to engage in any physical activity due to his service-connected lung disability.  The Board observes, however, that his medical treatment records offer a contradictory impression of his lung disability-related impairment.  The Board has described that evidence in great detail above, highlighting the medical findings and lay statements from the Veteran demonstrating a lesser level of severity of his lung disability than is depicted in most severe of his lay statements.  The Board finds that the combination of lay statements suggesting less impairment, a lack of evidence of medical complaints and treatment for lung disabilities since 2008, and the objective findings made on examination render the Veteran's lay statements suggesting severe lung disability noncredible.  Specifically, the Board notes that, while the Veteran reported in November 2009 that he cannot breathe when doing the least physical activities, he has made lay statements to the contrary both before and after.  He reported in December 2007 that he can walk one mile without difficulty and can climb one flight of stairs, while he reported walking one mile per day in October 2010.  At his February 2013 Board hearing, he reported he cannot even walk around the block without constantly sitting down, while he reported that he walks three miles per day at VA medical appointments approximately four months earlier (in October 2012) and four months later (in June 2013).

Further refutation of the Veteran's lay statements depicting a severe lung disability can be found in the lack of treatment for lung disease in the Veteran's VA medical records.  All of the Veteran's pertinent treatment slightly before and during the period in question is described above and, while the Veteran was shown to have been on Guaifenesin in 2007, 2008, and at times in 2009 for chest congestion, these records indicate that the medication has been required for infections, not for symptoms associated with interstitial lung disease.  Furthermore, records since 2009 contain very infrequent chest complaints and reflect that he has not been taking medication for lung symptoms.  The Board finds that these records are inconsistent with the Veteran's lay reports of severe interstitial lung disease.  

The Board further finds the Veteran's lay report in his August 2009 TDIU claim that he left his job on September 1, 2001, because he became too disabled to work due to lung and hearing loss disabilities is not credible, as it directly contradicts his February 2013 Board hearing testimony that he lost his job when the warehouse he was working for closed down and relocated to another state.  

In light of the above, the Board must find that the Veteran's lay reports of severe incapacitation due to service-connected lung disability are less credible than the lay and medical evidence of record indicating the lung disability symptoms are of mild severity.  The Board therefore finds that the Director's assertion that "[e]vidence indicates that the severity of interstitial disease is less than severe" relies upon a complete and accurate factual foundation.

Seventh, the Director asserts the following: "In order to obtain an evaluation of 60% evidence must show FEV-1 40 to 55%, or; FEV-1/FVC 40 to 55%, or; be on oxygen therapy."  The Board recognizes that this is a partial statement of some of the criteria that may warrant a schedular rating of 60 percent or 100 percent under applicable General Rating Formulas under 38 C.F.R. § 4.97.  The Board recognizes that this is an incomplete list of the criteria for a higher schedular rating but finds that this particular statement does not present an incorrect factual foundation in the Director's adjudication of this claim.  The Board notes that the issue at hand is entitlement to an extraschedular TDIU and that the Director's partial articulation of higher schedular disability rating criteria merely serves to highlight the types of evidence the Director may have been considering when assessing the severity of the Veteran's lung disability.  The Board notes that the remainder of the opinion discusses other aspects of the Veteran's lung disability and finds that the Director's articulation of a partial set of increased schedular rating criteria does not present a prejudicial flaw in this case.

Eighth, and finally, the Director's opinion includes the following statement: "There is no evidence that the Veteran is unemployable under any circumstances."  Review of the evidence of record supports this factual determination in the context of the TDIU claim.  Significantly, the August 2009 QTC examination report does not assert that the Veteran is unemployable under any circumstances.  Rather, the examiner merely found that the Veteran is unable to perform any physical activities that require exertion but that some strictly sedentary activities might be possible, or if very limited ambulation is involved.  This assessment contemplates that the Veteran would be able to perform some sedentary employment.  

Assertions on the part of the Veteran and his representative on the practicalities of the Veteran obtaining such employment, including in his August 2012 substantive appeal and at the February 2013 Board hearing, are immaterial to the QTC examiner's assessment itself.  The sole fact that a Veteran is unemployed or has difficulty finding employment is not enough to award TDIU; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant could find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted above, the Veteran's representative has testified that his consultations with an employment representative for one of the service institutions revealed that that there is no job that the Veteran would be capable of getting "because of the liability that the employer would get simply by bringing him on the payroll.  If his condition worsened once he was assigned to an employer, the employer would assume that liability for his health condition."  As noted above, the representative also testified that they were also informed that "the insurability aspect of being able to have any kind of job insurance once he came to work for someone would raise their insurance overall for the whole company."  They were also told that "there may be a possibility for a federal job, but there are so many healthy veterans now who are in line to take all of these small sedentary positions that he would not even be considered for one of them."  This information is pertinent to whether the Veteran could find employment, not whether he is actually employable.  The Board therefore finds that this evidence does not demonstrate that the Veteran is unemployable under any circumstances.

Finally, the Board notes that the Veteran was granted disability benefits from the Social Security Administration (SSA) in an August 2004 decision, in which it was determined that the Veteran's disability began in April 2004.  The Board finds that the SSA's determination does not render the Director's factual foundation inaccurate or incomplete, however, because the SSA's determination expressly attributed the Veteran's disability to a primary diagnosis of abdominal aorta aneurysm and a secondary diagnosis of major depressive disorder.  Neither of those disabilities is service-connected, and the Director's opinion must be considered to have been rendered in the context of determining whether the Veteran is unemployable due to his service-connected disabilities.  The question of whether the Veteran is unemployable under any circumstances due to nonservice-connected disabilities falls squarely outside the scope of the Director's inquiry.  The Board therefore finds that the SSA decision does not render the Director's statement factually inaccurate or incomplete.  Nor is it prejudicially flawed, as the Director has clearly considered the evidence that is pertinent to determining whether the Veteran is unemployable due to his service-connected lung disability, hearing loss, and tinnitus.

Based on the above, the Board finds that the Director's opinion is based on a complete and accurate factual foundation.  The Board must therefore defer to the Director on the question of whether an extraschedular TDIU is warranted under 38 C.F.R. § 4.16(b).  The Board therefore cannot remand this matter to procure a new assessment, and the denial of entitlement to an extraschedular TDIU must be upheld.
 

ORDER

Entitlement to a TDIU, to include on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b), is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


